UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): 06/18/2014 INFORMATION ANALYSIS INCORPORATED (Exact name of registrant as specified in its charter) Commission File Number: 000-22405 VA 54-1167364 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) 11240 Waples Mill Rd, Ste 201, Fairfax, VA 22030 (Address of principal executive offices, including zip code) 703-383-3000 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item 5.07Submission of Matters to a Vote of Security Holders. a. Information Analysis Incorporated (the "Company") held its annual meeting of stockholders on June 18, 2014. b. Charles A. May, Jr., Sandor Rosenberg, Bonnie K. Wachtel, and James D. Wester were reelected as directors at the annual meeting, to hold office until the 2015 annual meeting of stockholders and until their respective successors are duly elected and qualified. The following votes were taken in connection with the election of directors at the annual meeting: Director Nominees Votes For Votes Withheld Charles A. May, Jr. Sandor Rosenberg Bonnie K. Wachtel James D. Wester The proposal to ratify the Audit Committee's appointment of CohnReznick LLP as the Company's independent registered public accountants for the 2014 fiscal year was approved. The following votes were taken in connection with the proposal: Proposal Votes For Votes Against Abstentions Broker Non-Votes Ratification of the Audit Committee's appointment of CohnReznick LLP as independent registered public accountants for the 2014 fiscal year - - 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INFORMATION ANALYSIS INCORPORATED Date: June 19, 2014 By: /s/ Matthew T. Sands Matthew T. Sands Controller 3
